 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KATHERINE GRIFFIN (CABN 282162)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        Fax: (408) 535-5066
          Katherine.Griffin@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                            )   CAUSE NO. 5:18-CR-612-EJD
                                                          )
14            Plaintiff,                                  )   STIPULATION AND [PROPOSED] ORDER
                                                          )   CONTINUING HEARING DATE AND
15            v.                                          )   EXCLUDING TIME UNDER THE SPEEDY TRIAL
                                                          )   ACT
16   JOHN MAGAT,                                          )
                                                          )
17            Defendant.                                  )
                                                          )
18

19            The defendant, JOHN MAGAT, represented by George Boisseau, and the government, represented
20 by Assistant United States Attorney Katherine Griffin, hereby stipulate and agree as follows:

21            1.        The above-captioned case is currently set for a change of plea hearing before this Court on
22 March 30, 2020, at 1:30PM.

23            2.        Discovery has been provided by the government, and the parties continue to discuss the
24 disposition of this case. Defense counsel also continues to investigate matters relevant to the disposition

25 of this case, including possible consequences of a conviction. This request is also made in light of the

26 current health threat and its effect on continuity of counsel.

27            3.        The parties jointly request that the Court continue the currently scheduled change of plea
28 hearing to May 26, 2020 at 1:30PM, or as soon thereafter as the Court’s schedule permits.
     STIP. AND [PROPOSED] ORDER CONTINUING HEARING AND EXLUDING TIME
     Case No. 5:18-CR-612-EJD
 1            4.        The parties also agree that time should be excluded under the Speedy Trial Act from March

 2 30, 2020, through May 26, 2020 (or the scheduled hearing date). The parties represent that this

 3 continuance is necessary for effective preparation of counsel, taking into account the exercise of due

 4 diligence, as well as continuity of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties further agree

 5 that the ends of justice served by granting such a continuance outweigh the best interests of the public and

 6 the defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

 7            5.        The parties therefore jointly request that the Court enter the Proposed Order below

 8 continuing the hearing date and excluding time.

 9            So STIPULATED.

10

11 Date: March 18, 2020                                      DAVID L. ANDERSON
                                                             United States Attorney
12

13
                                                                    /s/            __
14                                                           KATHERINE GRIFFIN
                                                             Assistant United States Attorney
15

16 Date: March 18, 2020
                                                                    /s/
17
                                                             GEORGE BOISSEAU
18                                                           Attorney for JOHN MAGAT

19

20

21

22

23

24

25

26

27

28
     STIP. AND [PROPOSED] ORDER CONTINUING HEARING AND EXLUDING TIME
     Case No. 5:18-CR-612-EJD
 1                                            [PROPOSED] ORDER

 2

 3            Pursuant to stipulation, IT IS HEREBY ORDERED that the court proceeding currently scheduled

 4 on March 30, 2020, shall be continued to May 26, 2020, at 1:30PM, for a change of plea hearing.

 5            Based upon the representation of counsel and for good cause shown, the Court finds that failing to

 6 exclude the time between March 30, 2020, and May 26, 2020, would unreasonably deny counsel the

 7 reasonable time necessary for effective preparation, taking into account the exercise of due diligence. See

 8 18 U.S.C. § 3161(h)(7)(B)(iv). This continuance is also necessary for continuity of counsel. Id. The

 9 Court further finds that the ends of justice are served by excluding such time from computation under the

10 Speedy Trial Act and outweigh the best interests of the public and the defendant in a speedy trial. See 18

11 U.S.C. § 3161(h)(7)(A).

12            Therefore, IT IS HEREBY ORDERED that the time between March 30, 2020, through and

13 including May 26, 2020, shall be excluded from computation under the Speedy Trial Act. See 18 U.S.C.

14 §§ 3161(h)(7)(A) and (B)(iv).

15

16
            3/18/2020
17 DATED: ___________________                                      ____________________________________
                                                                   THE HONORABLE EDWARD J. DAVILA
18                                                                 United States District Judge
19

20

21

22

23

24

25

26

27

28
     STIP. AND [PROPOSED] ORDER CONTINUING HEARING AND EXLUDING TIME
     Case No. 5:18-CR-612-EJD
